     Case 1:20-cv-00173-DAD-EPG Document 44 Filed 06/14/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     BENJAMIN VANFOSSAN,                                 Case No. 1:20-cv-00173-DAD-EPG
12
                                            Plaintiff, ORDER GRANTING EXTENSION OF
13                                                     TIME TO FILE AN OPPOSITION TO
                    v.                                 PLAINTIFF’S MOTION FOR
14                                                     SUMMARY JUDGMENT REGARDING
                                                       EXHAUSTION OF ADMINISTRATIVE
15   ARNEL DELOS SANTOS,                               REMEDIES
16                                      Defendants. (ECF No. 43)
17

18          On June 11, 2021, Defendants De Los Santos, Gonzales, Robles, Huerta, Alkire, Cruz,

19    Amaya, and Lewandowski sought a second request for extension of time to file an opposition

20    to Plaintiff’s motion for summary judgment regarding the exhaustion of administrative

21    remedies, and cross-motion for summary judgment regarding the same. Good cause having

22    been shown, Defendants’ motion (ECF No. 43) is granted. Defendants’ opposition and cross

23    motion for summary judgment on the issue of exhaustion of administrative remedies is due

24    August 27, 2021, the current date set by the Court for filing such motions.
     IT IS SO ORDERED.
25

26      Dated:     June 14, 2021                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                     1
